Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on May 17, 2022

Status of Claims
Amendment of claim 1, cancellation of claim 2 and addition of claims 21-22 is acknowledged is acknowledged.
Claims 1, 3-10 and 21-22 are currently pending and are the subject of this office action.
Claims 1, 3-10 and 21-22 are presently under examination.

Priority
This application is a continuation of U.S. Patent Application No. 15/777,868, filed May 21, 2018, now U.S. Patent No. 10,940,127, which is a 35 U.S.C. 371 national phase entry of PCT/US2016/063659, filed November 23, 2016, which claims the benefit of U.S. provisional patent application 62/260,098 filed November 25, 2015.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/226,098, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Provisional Application No. 62/226,098 does not disclose the administration of Flt3 inhibitors.
As such the priority date of the instant claims is 11/23/2016 which is the filing date of PCT/US2016/63659.







Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 

Claim Rejections - 35 USC § 103 (Modified Rejection not Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Teng et. al. (US 5,965,606), Guillemin et. al. (WO 2009/147169 (12-2009)), Beard et. al. (Bioorg. Med. Chem. Lett (2002) 12:3145-3148), Chee et. al.  (Leukemia (2013) 27:1369-1380), McKeown (US 9,868,994) and Knapper (Expert Opinion on Investigational Drugs (2011) 20:1377-1395).

For claim 1, Teng teaches that retinoid compounds which act specifically or selectively on RARα receptor subtypes in the presence over RARβ and RARγ receptor subtypes, possess desirable pharmaceutical properties associated with retinoids, and are particularly suitable for the treatment of tumors, such as Acute Monocyte Leukemia (a form of Acute Myeloid Leukemia, i.e. a non-APL AML) among others, without the undesirable side effects of retinoids (see abstract).  Among the RARα selective agonists, Teng teaches that compounds 4 and 32 (See Table I on columns 8 and 9, and Table 3 on column 12), among others, are effective in inhibiting growth of Acute Monocyte Leukemia (a form of Acute Myeloid Leukemia) in vitro (see column 13, lines 20-29 and column 14, lines 17-43) and hence are effective for treating Acute Monocyte Leukemia (a form of Acute Myeloid Leukemia ,i.e. a non-APL AML) (see Abstract and Claims 1 and 2).  
Compound 32 (Also known as AGN 193836) differs from instant compound IRX5183 in the presence of Bromine instead of chlorine. 

    PNG
    media_image1.png
    212
    346
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    186
    376
    media_image2.png
    Greyscale


For claim 1, Guillemin teaches a method of treating Acute Myeloid Leukemia (AML) in general comprising the administration of a composition comprising RARα selective agonists (see abstract and page 14, lines 26-33).  Among the RARα selective agonists, Guillemin cited the RARα selective agonists encompassed in the Beard et. al. reference (Bioorg. Med. Chem. Lett (2002) 12:3145-3148) (see page 6, lines 1-6) which discloses RARα selective agonists like Am 580, AGN 193836 (see page 3145 of the Beard reference, see structure above) and the derivative compound 4 (AGN 195183, also known as IRX5183 or NRX195183) (see page 3146, Scheme 2 of the Beard reference), identical to the instant compound claimed. 

    PNG
    media_image3.png
    179
    329
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    193
    332
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    197
    488
    media_image5.png
    Greyscale


All of the above RAR agonist compounds show great selectivity for the RARα receptor subtype (see Table I on page 3147 of the Beard reference) unlike the RAR receptor agonist ATRA (All-Trans Retinoic Acid) which shows no selectivity at all.
  In particular, compound 4 (AGN 195183, AGN 195183, also known as IRX5183 or NRX195183) has improved RARα selectivity relative to AGN 193836 (see page 3146, left column, second paragraph, last 8 lines; and see page 3147, right column, last paragraph of the Beard reference).

Chee, like Beard, teaches that all-trans retinoic acid (ATRA) is a pan-retinoic acid receptor (RAR) agonist (i.e. non-selective RAR receptor agonist) that to date, even though it has shown efficacy in treating acute promyelocytic leukemia (APL), has not shown much promise in treating other non-APL acute myeloid leukemia (AML) subtypes, possibly due to the non-selectivity of ATRA for the different RAR subtypes (see Introduction, first two paragraphs).  So, Chee studied the different biological responses of the non-selective RAR agonist ATRA vs. the RARα selective agonist NRX195183 and concluded that the RARα selective agonist NRX195183, and RARα selective agonists in general may be beneficial in improving the efficacy in the treatment of non-APL AML diseases (see abstract, see entire document and more specifically page 1377, right column, last paragraph through the end of page 1388).

Finally, McKeown teaches methods of treating non-APL AML comprising the administration of composition comprising selective RARα agonist like tamibarotene (AM80):

    PNG
    media_image6.png
    203
    339
    media_image6.png
    Greyscale

(see column 1, lines 56-61, see column 2 lines 47-55) 

In summary, the above prior art teaches that RARα selective agonists are effective, either alone or in combination with other drugs, in treating non-APL AML.

The above prior art does not teach the treatment of non-APL AML with an Flt3 inhibitor.  However, Knapper teaches that Flt3 inhibitor are effective in treating AML in general including non-APL AML (see title and entire document).

Finally, McKeown further teaches that RARα selective agonists can be administered in conjunction with Flt3 inhibitors (see column 46, lines 51-62 and lines 63-66) and the combination of the RARα selective agonist and FLT3 inhibitors like sorafenib, midostaurin and quizartinib is synergistic (see column 57, lines 20-36 and lines 49-61).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat non-APL AML combining two compositions (any RARα selective agonist including IRX5183 and an Flt3 inhibitor) each of which is taught by the prior art to be useful for the same purpose (treating non-APL AML), in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06). In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The skilled in the art will be further motivated to treat non-APL AML with a combination of a RARα selective agonist including IRX5183 and an Flt3 inhibitor, since the prior art (McKeown) already teaches combinations of RARα selective agonists and an Flt3 inhibitors are synergistic for the treatment of non-APL AML.

The prior art is silent regarding IRX5183 being a “CYP26-resistant RARα selective agonist”. However, MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 91 IF.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”

The statement: “whereby as a result of the treatment the tumor burden, including in the bone marrow niche, is reduced in the subject”, does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “a method of treating non-APL AML comprising the administration of RARα selective agonist like IRX5183 and an Flt3 inhibitor”.  
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “adapted to” or “adapted for ” clauses;
(B)    “wherein” clauses; and
(C)    “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’I Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381,67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “reducing the tumor burden in the subject” appears to be the result of the process made obvious by the prior art: “a method of treating non-APL AML comprising the administration of RARα selective agonist like IRX5183 and an Flt3 inhibitor”, e.g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claim 1 with a reasonable expectation of success.

2) Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et. al. (US 5,965,606), Guillemin et. al. (WO 2009/147169 (12-2009)), Beard et. al. (Bioorg. Med. Chem. Lett (2002) 12:3145-3148), Chee et. al.  (Leukemia (2013) 27:1369-1380), McKeown (US 9,868,994) and Knapper (Expert Opinion on Investigational Drugs (2011) 20:1377-1395) as applied to claim 1 above, further in view of Zhao (US 2015/0322155).

The prior art teaches all the limitations of claims 3-8, except for an additional anti-cancer agent that comprises an immunotherapeutic mAb (Monoclonal Antibody).  However, Zhao teaches that monoclonal antibodies in general have been used to treat different types of diseases, including cancer and more specifically, leukemias and AML in general (see [0112]-[0114] and [0117]-[0118]) which include anti-CD20, anti-CD-30, anti-CD-33 and anti-PD1.

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat non-APL AML combining two or more compositions (any RARα selective agonist including IRX5183 and an Flt3 inhibitor, and a mAb) each of which is taught by the prior art to be useful for the same purpose (treating non-APL AML), in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06). In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

All this will result in the practice of claims 3-8 with a reasonable expectation of success.

3) Claims 3, 9-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et. al. (US 5,965,606), Guillemin et. al. (WO 2009/147169 (12-2009)), Beard et. al. (Bioorg. Med. Chem. Lett (2002) 12:3145-3148), Chee et. al.  (Leukemia (2013) 27:1369-1380), McKeown (US 9,868,994) and Knapper (Expert Opinion on Investigational Drugs (2011) 20:1377-1395) as applied to claim 1 above, further in view of Schimer (US 2011/0319427).

The prior art teaches all the limitations of claims 3, 9-10 and 21-22, except for an additional anti-cancer agent that comprises the proteasome inhibitor bortezomib.   However, Schimer teaches that compositions comprising bortezomib are effective in treating several hematological diseases, including leukemias like AML in general (see claims 1-5).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat non-APL AML combining two or more compositions (any RARα selective agonist including IRX5183, an Flt3 inhibitor, and bortezomib) each of which is taught by the prior art to be useful for the same purpose (treating non-APL AML), in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06). In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

All this will result in the practice of claims 3, 9-10 and 21-22 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
As it can be seen in the above rejection, based on the teachings of McKeown (which based on the new priority date of this application qualifies as prior art), it is expected that combination of RARα selective agonists and Flt3 inhibitors to be synergistic for the treatment of non-APL AML.


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
May 18, 2022.